DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 8, 44, 45 and 55-67 are pending.


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 28 April 2022  is acknowledged. Applicant’s election of the species, antisense nucleic acid inhibitor in the reply filed on April 26, 2019  is acknowledged. Claims 59, 60 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1, 2, 4, 8, 44, 45, 55-58 and 61-66 are under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 44, 45 and 55-57 and 61-64 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of treating a melanoma in a subject, the method comprising administering to a subject in need thereof an effective amount of an inhibitor of at least one GDF6 activity.
The Specification disclose that inhibition of GDF6 expression with shRNAs targeting GDF6 reduced melanoma growth in vitro and in vivo (Figures 4-7, 9, 10 and 15; Examples 6, 11, 12 and 20-23). The specification does not disclose any anti-GDF6 antibodies or any small molecules that inhibit at least one GDF6 activity.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of inhibitors that inhibit at least one GDF6 activity and is capable of treating melanoma. The specification does not disclose any anti-GDF6 antibodies or small molecules that inhibit at least one GDF6 activity. The Specification only disclose GDF6 shRNA inhibition of melanoma growth.
   The genus of inhibitors are claimed by function, the ability to inhibit at least one GDF6 activity and is capable of treating melanoma.  The Specification does not demonstrate any inhibitors other than shRNAs to GDF6 that are capable of these functions. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

In Abbie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) Judge Lourie focuses particularly on the alleged infringing antibodies and notes that:
[While]  AbbVie’s patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes: Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
In this case, the specification does not appear to sufficiently describe the genus of inhibitors that inhibit at least one GDF6 activity and are capable of treating melanoma and thus does not satisfy either the Lilly nor Enzo standards.  The specification does not disclose any anti-GDF6 antibodies or small molecules that inhibit at least one GDF6 activity. The Specification only disclose GDF6 shRNA inhibition of melanoma growth. The Specification only discloses how to how to obtain possession of members of the claimed genus of inhibitors other than shRNAs that inhibit at least one GDF6 activity and are capable of treating melanoma. There are insufficient structural features common to all members of the genus of inhibitors of at least one GDF6 activity.  The Courts have indicated that possession may not be shown by merely describing how to obtain possession of members of the claimed genus.  The inhibitors are describe by function the ability to inhibit at least one GDF6 activity and capable of treating melanoma. The Specification only discloses how to how to obtain possession of members of the claimed genus of inhibitors other than shRNAs that inhibit at least one GDF6 activity and are capable of treating melanoma. Thus, the specification does not provide an adequate written description of the genus of inhibitors of at least one GDF6 activities that is capable of treating melanoma that is required to practice the claimed invention.  Applicants have not described the genus of inhibitors of at least one GDF6 activities sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 44, 45, 55-58 and 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over Seehra et al (US 2009/0304691, in view of Wolf et al (Oncogene, 33:4273-4278, 2014) in further view of Wang et al (US 2015/0166646, published 18 June 2015, filed 15 March 2013).
Seehra teaches the treatment of melanoma with GDF6 antisense oligonucleotides (paragraphs 7, 25, 108, 125).
	Wolf disclose GDF6 shRNA oligonucleotides that suppressed tumor growth (page 3, 2nd paragraph; Table 1).
	One of ordinary skill in the art would have been motivated to apply Wolf’s GDF6 shRNA nucleotides to Seehra’s method for treating melanoma with GDF6 antisense nucleotides because both Seehra and Wolf disclose the treatment of tumor cells with antisense oligonucleotides. It would have been prima facie obvious to substitute Wolf’s GDF6 shRNA oligonucleotides for Seehra’s antisense oligonucleotides because Wolf disclose that their GDF6 shRNA oligonucleotides suppressed tumor growth.
	Neither Seehra nor Wolf disclose the detection of GDF6 on skin cells. 
	Wand disclose the detection of melanoma biomarkers on melanocytes and melanoma (paragraphs 11, 156, 165,  Example 4).
One of ordinary skill in the art would have been motivated to apply Wang’s method for detecting melanoma cancer markers to Seehra and Wolf’s method of treating melanoma with GDF6 shRNA oligonucleotides because both Seehra and Wang disclose detecting melanoma biomarkers. It would have been prima facie obvious to use the detection methods of Wang to detect GDF6 prior to the treatment of melanoma with GDF6 antisense.  The present claims do not require that GDF6 is upregulated, only that GDF6 is detected.
 

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642